DETAILED ACTION
	This office action is response to communications for Application No. 16/327,225 filed on 02/21/2019.
Claims 1-17 have been preliminary amended.
Accordingly, Claims 1-17 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to European Application No. EP16185489.8 filed on 08/24/2016.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 02/24/2019 and 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show [Fig. 7] as described in the specification. The specification [0027] recites, “FIG. 5 depicts a schematic graph as that of FIG. 7, where the recess is enlarged to facilitate interaction…”, but [Fig. 7] is not listed in the figures. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites, “wherein in step a) the component data are formed by at least one of”. There should be a colon after this limitation. Further, it is not standard convention to use dashes and 
sensor data from a sensor on or at the autonomous component,
sensor data from a sensor on or at the premises of the autonomous system,
data in relation to a movement of the autonomous component,
simulation data simulating the behavior of an autonomous component,
virtual reality data generated by movements within the virtual image, in particular data created by use of virtual reality glasses when moving through the virtual image of the autonomous system.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Similar to Claim 4, it is not standard convention to use dashes and semicolons for a list of claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, the claim recites, “f) evaluating a feasible course of movement of the at least one virtual object or/and the virtual image of the at least one autonomous component considering the reaction data.” The term “feasible” in Claim 1 is a relative term which renders the claim indefinite. The term “feasible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, the claim recites, “c) generating, in the virtual image, a corpus around the at least one virtual object or/and the virtual image of the at least one component, the corpus defining a volume that cannot be entered by the virtual image of the at least one autonomous component or the virtual object”. It is unclear what component the applicant is referring to, which renders the claim indefinite. For the interest of compact prosecution, the examiner will interpret the claims to be of the at least one autonomous component.
Independent Claims 15 and 16 contains similar limitations and/or subject matter and are also rejected. Claims 2-14 and 17 are dependent upon a rejected base claim are rejected by virtue of their dependency.

Regarding Claim 7, the claim recites, “The method according to claim 6, wherein for the existence of further virtual images of autonomous components, their number within a predefined section of the virtual image of the autonomous system or/and a type of the virtual image of the autonomous components, in particular their hazardous potential, is considered.” However, a “number” and a “hazardous potential” has not been defined by the claims. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 8, the claim recites, “wherein the hazardous potential is determined dependent on at least one of: the size or/and of the real autonomous components; the range of possible movements; the velocity range; the direction or/and size of acceleration; the weight of a moving part, wherein the moving part is a robot arm, of the autonomous component.” Similar to Claim 7, a “hazardous potential” has not been defined by the claims. Further, a range of possible movements, a velocity range, and a weight has not been defined by the claims. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process or machine.  
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations, a) acquiring of component data…; b) creating, in the virtual image, at least one virtual object that can move within the virtual image; c) generating, in the virtual image, a corpus around the at least one virtual object or/and the virtual image of the at least one component; d) representing, in the virtual image, a movement of the at least one virtual object or/and the virtual image of the at least one autonomous component, e) acquiring reaction data…; f) evaluating a feasible course of movement as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example a) acquiring of component data… and e) acquiring reaction data… merely represents steps of data gathering. Further, b) creating, in the virtual image, at least one virtual object that can move within the virtual image; c) generating, in the virtual image, a corpus around the at least one virtual object or/and the virtual image of the at least one component; d) representing, in the virtual image, a movement of the at least one virtual object or/and the virtual image of the at least one autonomous component, e) acquiring reaction data…; f) evaluating a feasible course of movement, in the context of this claim, encompasses the user manually using a pen and paper to create an image of an object that can move, generating a “corpus” around an object, which merely represents f) evaluating a feasible course of movement…” which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitations, a) acquiring of component data and e) acquiring reaction data merely represents data gathering steps, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”

	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the component data and reaction data are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0013] “In a step, component data providing information in relation to a movement of the at least one virtual image of an autonomous component are acquired, e.g. simulation data or data from the real autonomous system or combinations thereof are fed into the virtual image.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
ineligible. 

	Claims 2-15 merely recite additional aspects of an abstract idea of a mental process to evaluate a feasible course of movement for a virtual object. 
	Claim 2 recites “wherein one criterion for evaluating a feasible course of movement is to avoid a collision between the at least one virtual object and the virtual image of the at least one component”, which merely represents a mental process of evaluating a feasible course of movement with respect to a criterion, using pen and paper.
	Claim 3 recites “wherein data in relation to the evaluated feasible course of movement are transferred from the virtual image of the autonomous system to the autonomous system” which merely represents data gathering. 
	Claim 4 recites “wherein in step a) the component data are formed by at least one of…” which merely represents data gathering. 
	Claim 5 recites “wherein at least one of the corpuses created around the at least one virtual object or/and the virtual image of the at least one autonomous component has the shape of a box”, which merely represents a mental process of creating a box around an area or space, using pen and paper.
	Claim 6 recites “wherein the corpus around the at least one virtual object or/and at least one component is variable in dependence on the size of velocity or/and direction of velocity or/and the existence of further virtual images of autonomous components, in particular that the corpus has the shape of a box which edges are prolonged in direction of the movement or/and in relation to the size of velocity” which merely represents a mental process of associating the box with direction and velocity parameters with respect to a movement of an object, using pen and paper.
	Claim 7 recites “wherein for the existence of further virtual images of autonomous components, their number within a predefined section of the virtual image of the autonomous system or/and a type of the virtual image of the autonomous components, in particular their hazardous potential, is considered” which merely represents a mental process of determining a hazardous potential with components of an object, using pen and paper.
	Claim 8 recites “wherein the hazardous potential is determined dependent on at least one of…” which merely represents a mental process of associating a hazardous potential with the size, range, velocity, direction of acceleration, and weight of an object, using pen and paper.
	Claim 9 recites “wherein the corpus is variable in that it can be switched off” which merely represents a mental process of utilizing a “corpus” or not, using pen and paper.
	Claim 10 recites “wherein in step e) the acquiring of reaction data takes place in the virtual image of the autonomous system or the real autonomous system.” which merely represents data gathering.
	Claim 11 recites, “wherein the testing is performed before the real autonomous system as it is represented in the virtual image is in operation and the component data are simulated or/and taken from already existing parts of the autonomous system.” which merely represents data gathering.
Claim 12 recites “wherein the testing is performed when the real autonomous system is in operation and wherein for the testing, in particular a regression testing, a comparison is performed between a procedure at a first point in time and the same procedure at a later point in time” which merely represents a mental process of comparing testing data with respect to a plurality of points in time, using pen and paper.
	Claim 13 recites “wherein the corpus is formed such that it comprises at least one recess the volume within such recess being excluded from the volume of the corpus that is not allowed to be entered” which merely represents a mental process of excluding portions of volumes from an entire volume of space, using pen and paper.
	Claim 14 recites “wherein for the excluded volume rules for access are installed depending on the object that the excluded volume is allowed to be entered or/and allowed to be entered only by the object or/and the work piece” which merely represents a mental process of determining rules for an object, using pen and paper.
	Claims 15 contains similar limitations and subject matter as Claim 1, except using “An autonomous System, in particular for use in production, comprising at least one autonomous component” which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible. 
	Claims 16 contains similar limitations and subject matter as Claim 1, except using “A piece of Software” which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible.
	Claims 17 contains similar limitations and subject matter as Claim 16, except using “a data carrier on which the piece of software according to claim 16 is stored.” ineligible.

	Claims 15-17 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 15 is directed to software per se. An “autonomous system”, in the context of the claims, merely represents a virtual image, which would be software (Instant application, [0012-0013], “Certain aspects of an autonomous system are emulated in the virtual image with the help of the processing power of the computer the virtual image is running. In a step, component data providing information in relation to a movement of the at least one virtual image of an autonomous component are acquired, e.g. simulation data or data from the real autonomous system or combinations thereof are fed into the virtual image.”)
	Claim 16 is directed to software per se as demonstrated by “A piece of Software”. 
Claim 17 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).
	For these reasons, Claims 15-17 do not appear to be directed to patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner Jr. et al. (U.S. Patent Publication No. 2016/0207199 A1, hereinafter “Kuffner”) in view of Einav (U.S. Patent Publication No. 2019/0105779 A1).
	Regarding Claim 1, Kuffner discloses a method for  an autonomous system (Kuffner, [0026], “FIG. 1 depicts such a robotic device 100, which includes an example holonomic cart containing a robotic manipulator.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.”) of which a virtual image exists (Kuffner, [0031], “For instance, the control system 150 may combine information from the mechanical system 120 (e.g., operational parameters of the motors) with information from the sensing system 140 and/or the indication system 160 to determine a virtual representation of the future movements of the robotic device 100 at any given point in time.” [0062], “At block 306, the method 300 includes determining a virtual representation of a space that the robotic device is estimated to occupy in the physical environment while performing the physical action…” [Figs. 4A, 4B, 5A and 5B]) the virtual image comprising at least one virtual image of an autonomous component (Kuffner, [0026], “FIG. 1 depicts such a robotic device 100, which includes an example holonomic cart containing a robotic manipulator… In other examples, the robotic device 100 may include other components, such as other robotic manipulators.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.” [Figs. 4A, 4B, 5A and 5B]) comprising the following steps:
	a) acquiring of component data (Kuffner, [0040], “In accordance with the methods described herein, for instance, the remote sensors/projectors 220 may be configured, along with one or more sensors or projectors located as part of the robotic devices, to collect data associated with the environment of the robotic devices and/or provide information to the environment of the robotic devices and/or provide information to the remote computing device 230.” [0043], “For instance, the remote computing device 230 may receive data from the robotic device 100 and determine a virtual safety cage of the robotic device by performing certain processing operations on behalf of the robotic device 100 and/or on behalf of the control system 240.” [0052], “At block 304, the method 300 includes, in response to receiving the instruction, determining (e.g., by one or more processors) one or more estimated trajectories of one or more physical components of the robotic device…”) providing information in relation to a movement (Kuffner, [0029], “The sensing system 140 may also use one or more other sensors (not shown) attached elsewhere on the robotic device 100, such as sensors located on the robotic arm 104 which may sense information about a physical environment of the robotic arm as the robotic arm moves.” [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object…”) of the at least one virtual image of the autonomous component (Kuffner, [0026], “FIG. 1 depicts such a robotic device 100, which includes an example holonomic cart containing a robotic manipulator… In other examples, the robotic device 100 may include other components, such as other robotic manipulators.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.” [Figs. 4A, 4B, 5A and 5B]);
(Kuffner, [0031], “For instance, the control system 150 may combine information from the mechanical system 120 (e.g., operational parameters of the motors) with information from the sensing system 140 and/or the indication system 160 to determine a virtual representation of the future movements of the robotic device 100 at any given point in time.” [0062], “At block 306, the method 300 includes determining a virtual representation of a space that the robotic device is estimated to occupy in the physical environment while performing the physical action…” [Figs. 4A, 4B, 5A and 5B]), at least one virtual object that can move within the virtual image (Kuffner, [0022], “In some scenarios, this virtual representation can be adjusted in response to the robotic device detecting nearby moving objects or humans.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”);
	c) generating, in the virtual image (Kuffner, [0022], “In some scenarios, this virtual representation can be adjusted in response to the robotic device detecting nearby moving objects or humans.”), a corpus (Kuffner, [0021], “Accordingly, it may be desirable for a robotic device to continuously estimate its future trajectories as well as the trajectories of nearby moving objects and humans, and dynamically determine/adjust a “virtual safety cage” that encloses a volume of reachable space of the robotic device within certain specified time limits.” [0022], “Given a predicted trajectory of the object/human, the robotic device may compare that trajectory with its own estimated trajectory and determine to what degree the path and volume of space that the robotic device will occupy within the following predetermined time period will intersect with the path and volume of space that the object/human will occupy within that same predetermined time period. The robotic device can then adjust (e.g., expand or shrink) its virtual safety cage based on potential intersection between the two paths/volumes (or potential lack thereof)” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”– Examiner’s Note: The applicant provides examples of a “corpus” as merely a buffer zone or area surrounding a virtual object, refer to [0015]. Accordingly, Kuffner discloses a “virtual safety cage” to avoid collisions between moving objects, which under the BRI, represents a “corpus”. Kuffner discloses determining a “volume of space” around virtual objects, which also under the BRI, represents a “corpus”.) around the at least one virtual object or/and the virtual image of the at least one component (Kuffner, [0021], “Accordingly, it may be desirable for a robotic device to continuously estimate its future trajectories as well as the trajectories of nearby moving objects and humans, and dynamically determine/adjust a “virtual safety cage” that encloses a volume of reachable space of the robotic device within certain specified time limits.” [0022], “Given a predicted trajectory of the object/human, the robotic device may compare that trajectory with its own estimated trajectory and determine to what degree the path and volume of space that the robotic device will occupy within the following predetermined time period will intersect with the path and volume of space that the object/human will occupy within that same predetermined time period.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”), the corpus defining a volume that cannot be entered (Kuffner, [0038], “Within examples, the data communicated between the two robotic devices, as well as other data communicated between entities of the system 200, may be associated with collision avoidance, trajectory planning, and/or determination/projection of virtual safety cages of each robotic device, among other possibilities.” [0064], “Within other examples, the virtual representation may take the form of an isosurface or other surface or volume that more-restrictively bounds the movement of the robotic device” [0090], “For instance, the computing device may determine that the robotic device is no longer at risk of colliding or otherwise interfering with the moving object. In response to identifying that the moving object is outside of the threshold distance, the computing device may then expand the virtual representation of the space in the physical environment such that the space is increased.” [0091], “In some examples, if a human or other moving object is detected to be within a predetermined and calibratable threshold distance, the robotic device may stop all its motion completely and the virtual safety cage may be set to zero (i.e., disappear).” – Examiner’s Note: As previously noted, Kuffner discloses “volumes of spaces” and “virtual safety cages” to avoid collision, which under the BRI, represents a volume that cannot be entered. Further, Kuffner also discloses threshold distances to avoid collision, which also under the BRI, represents a volume that cannot be entered.) by the virtual image of the at least one autonomous component or the virtual object (Kuffner, [0021], “Accordingly, it may be desirable for a robotic device to continuously estimate its future trajectories as well as the trajectories of nearby moving objects and humans, and dynamically determine/adjust a “virtual safety cage” that encloses a volume of reachable space of the robotic device within certain specified time limits.” [0022], “Given a predicted trajectory of the object/human, the robotic device may compare that trajectory with its own estimated trajectory and determine to what degree the path and volume of space that the robotic device will occupy within the following predetermined time period will intersect with the path and volume of space that the object/human will occupy within that same predetermined time period.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”);
	d) representing, in the virtual image (Kuffner, [0031], “For instance, the control system 150 may combine information from the mechanical system 120 (e.g., operational parameters of the motors) with information from the sensing system 140 and/or the indication system 160 to determine a virtual representation of the future movements of the robotic device 100 at any given point in time.” [0062], “At block 306, the method 300 includes determining a virtual representation of a space that the robotic device is estimated to occupy in the physical environment while performing the physical action…” [Figs. 4A, 4B, 5A and 5B]), a movement of the at least one virtual object or/and the virtual image of the at least one autonomous component (Kuffner, [0064], “Within other examples, the virtual representation may take the form of an isosurface or other surface or volume that more-restrictively bounds the movement of the robotic device.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”), the movement being restricted in that the volume of any corpus cannot be entered (Kuffner, [0064], “Within other examples, the virtual representation may take the form of an isosurface or other surface or volume that more-restrictively bounds the movement of the robotic device.” [0090], “For instance, the computing device may determine that the robotic device is no longer at risk of colliding or otherwise interfering with the moving object. In response to identifying that the moving object is outside of the threshold distance, the computing device may then expand the virtual representation of the space in the physical environment such that the space is increased.” [0091], “In some examples, if a human or other moving object is detected to be within a predetermined and calibratable threshold distance, the robotic device may stop all its motion completely and the virtual safety cage may be set to zero (i.e., disappear).” – Examiner’s Note: As previously noted, Kuffner discloses “volumes of spaces” and “virtual safety cages” to avoid collision, which under the BRI, represents a volume that cannot be entered. Further, Kuffner also discloses threshold distances to avoid collision, which also under the BRI, represents a volume that cannot be entered.);
	e) acquiring reaction data (Kuffner, [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object, such as the moving object's current velocity, current acceleration, current direction of movement, and the object's mass, among other possibilities.”) in relation to the movement of the at least one virtual object or/and the virtual image of the at least one autonomous component (Kuffner, [0064], “Within other examples, the virtual representation may take the form of an isosurface or other surface or volume that more-restrictively bounds the movement of the robotic device.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”);
	 (Examiner’s Note: This limitation will be disclosed by Einav.)

While Kuffner discloses receiving and adjusting parameters to determine safety zones for navigation of an automation system to avoid collisions with objects in a virtual environment, which may properly imply to one of ordinary skill in the art as testing an automation system to evaluate a feasible course of movement, Kuffner does not testing an automation system and f) evaluating a feasible course of movement of the at least one virtual object or/and the virtual image of the at least one autonomous component considering the reaction data 
	However, ---Einav discloses testing (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0254], “Otherwise, at block 1218, in some embodiments, testing and adjusting of the trained operations is performed as necessary, and the flowchart ends.” [0271], “Different versions are optionally produced for testing purposes.”) an automation system (Einav, [0106], “In some embodiments, motion tracking of body members is used in planning robotic movements and/or increasing the safety of the human operator.” [0133], “Reference is now made to FIG. 1A, which schematically illustrates a robotic task cell 100 for collaborative work with a human operator 150, according to some embodiments of the present disclosure.”); and 
	f) evaluating a feasible course of movement (Einav, [0181], “The anticipated task envelope 919 in turn is optionally used by movement planner 920 (optionally along with other information, for example, human operator indications and/or other safety envelope calculations and/or data) to produce a movement plan 921” [Fig. 4], “Movement Planner” – Examiner’s Note: In view of the 112(b) rejection, it is unclear of the applicant’s intent for the term “feasible”. For the interests of compact prosecution, the examiner will interpret “feasible” to merely represent a course that is “capable of being done”. Accordingly, Einav discloses a “movement planner” system to produce a movement plan for safe operations, which under the BRI, represents a “feasible” course.) of the at least one virtual object (Einav, [0133], “Reference is now made to FIG. 1A, which schematically illustrates a robotic task cell 100 for collaborative work with a human operator 150, according to some embodiments of the present disclosure.”) or/and the virtual image of the at least one autonomous component considering the reaction data (Einav, [0106], “In some embodiments, motion tracking of body members is used in planning robotic movements and/or increasing the safety of the human operator.” [0139], “Then other robots 120 in the task cell optionally operate in response to the directly controlled robot 120 as they would react in the case of an actual human operator 150.” [0215], “In some embodiments, a criterion of estimated reaction time need to respond to a potential collision is used in planning activity adjustments.”);
	Kuffner and Einav are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Einav’s design to test and evaluate an automation system to validate a robot’s functionality as well as a human operator’s understanding of a process and to also see which versions of testing are preferable for practice (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0271], “Different versions are optionally produced for testing purposes; for example, in order to see which version is preferable when reduced to practice.”).

	Regarding Claim 2, Kuffner discloses the method according to claim 1, wherein one criterion for evaluating a feasible course of movement is to avoid a collision between the at least one virtual object and the virtual image of the at least one component (Kuffner, [0030], “In additional examples, information about the physical environment of the robotic device 100, such as information extracted from 3D sensors to model the environment, may be used to maneuver the robotic device so as to avoid collisions with other physical objects in the environment or otherwise facilitate navigation of the robotic device.” [0067], “Such a conservative adjustment may reduce risk of collisions or other hazards.” [0089], “For instance, the computing device may instruct the robotic device to reduce its speed, stop, and/or alter its trajectory to avoid collision between the robotic device and the moving object.”).

	Regarding Claim 3, Kuffner discloses the method according to claim 1, but does not expressly disclose the further limitations.
	However, Einav discloses wherein data in relation to the evaluated feasible course of movement (Einav, [0181], “The anticipated task envelope 919 in turn is optionally used by movement planner 920 (optionally along with other information, for example, human operator indications and/or other safety envelope calculations and/or data) to produce a movement plan 921” [Fig. 4], “Movement Planner”) are transferred from the virtual image of the autonomous system to the autonomous system (Einav, [0273], “At block 1418, in some embodiments, the task process is simulated, still using the CAD tool, to verify that it performs as expected. There may be additional cycles of mapping and simulation (e.g., returning to block 1410 and adjusting the configuration settings) before an acceptable cell/task configuration 1416 is validated by simulation.” [0274], “In some embodiments, the system gives feedback to operators, managers, and/or engineers which indicate trends in recorded task data, such as robotic movement safety data (incidents and/or near incidents)… In some embodiments, human operators (and/or managers and/or engineers) are shown the differences in real time (e.g., on screen 161), encouraging correction.” [Fig. 4], “Movement Planner”).
 	Kuffner and Einav are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Einav’s design to transfer data to test and evaluate an automation system to validate a robot’s functionality as well as a human operator’s understanding of a process and to also see which versions of testing are preferable for practice (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0271], “Different versions are optionally produced for testing purposes; for example, in order to see which version is preferable when reduced to practice.”).

	Regarding Claim 4, Kuffner discloses the method according to claim 1, wherein in step a) the component data are formed by at least one of:
	sensor data from a sensor on or at the autonomous component (Kuffner, [0029], “The sensing system 140 may use one or more sensors attached to the robotic device 100, such as a front navigation sensor 110 and a rear navigation sensor 112.” [0049], “In some examples, the computing device may receive information from sensors or other components coupled to the computing device, or where the computing device is a server the information can be received from another device that collects the information.” [0081], “Within such examples, the computing device may use one or more sensors in the environment to identify the moving object.”),
	sensor data from a sensor on or at the premises of the autonomous system (Kuffner, [0029], “The sensing system 140 may use one or more sensors attached to the robotic device 100, such as a front navigation sensor 110 and a rear navigation sensor 112.” [0049], “In some examples, the computing device may receive information from sensors or other components coupled to the computing device, or where the computing device is a server the information can be received from another device that collects the information.” [0081], “Within such examples, the computing device may use one or more sensors in the environment to identify the moving object.”),
(Kuffner, [0081], “Within such examples, the computing device may use one or more sensors in the environment to identify the moving object.” [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object, such as the moving object's current velocity, current acceleration, current direction of movement, and the object's mass, among other possibilities.”),
	simulation data simulating the behavior of an autonomous component (Kuffner, [0037], “Within examples, the second robotic device 210 may exchange data with the robotic device 100 (perhaps directly or via the control system 240, as noted above), such as data associated with the environment of the two robotic devices, data associated with future trajectories of the two robotic devices, and diagnostic data, among other possibilities.” [0061], “In still further examples, the computing device may determine the estimated trajectories by providing the instruction to perform the physical action to a server, which executes a number of simulations and returns to the computing device parameters associated with the estimated trajectories.”),
	virtual reality data generated by movements within the virtual image (Kuffner, [0078], “For example, the computing device may provide a dynamic virtual 3D model or other type of 3D representation of the virtual safety cage to a wearable computing device with a head-mountable display. Such a indication may be provided to other computing devices with augmented reality capabilities as well.”), in particular data created by use of virtual reality glasses when moving through (Kuffner, [0078], “For example, the computing device may provide a dynamic virtual 3D model or other type of 3D representation of the virtual safety cage to a wearable computing device with a head-mountable display. Such a indication may be provided to other computing devices with augmented reality capabilities as well.”).

	Regarding Claim 10, Kuffner discloses the method according to claim 1, wherein in step e) the acquiring of reaction data takes place in the virtual image of the autonomous system (Kuffner, [0030], “In additional examples, information about the physical environment of the robotic device 100, such as information extracted from 3D sensors to model the environment, may be used to maneuver the robotic device so as to avoid collisions with other physical objects in the environment or otherwise facilitate navigation of the robotic device.” [0081], “Within such examples, the computing device may use one or more sensors in the environment to identify the moving object.”) or the real autonomous system (Kuffner, [0029], “The sensing system 140 may use one or more sensors attached to the robotic device 100, such as a front navigation sensor 110 and a rear navigation sensor 112.” [0049], “In some examples, the computing device may receive information from sensors or other components coupled to the computing device, or where the computing device is a server the information can be received from another device that collects the information.”).

	Regarding Claim 11, Kuffner discloses the method according to claim 1,  (Examiner’s Note: This limitation will be disclosed by Einav) and the component data are simulated (Kuffner, [0061], “[0061], “In still further examples, the computing device may determine the estimated trajectories by providing the instruction to perform the physical action to a server, which executes a number of simulations and returns to the computing device parameters associated with the estimated trajectories.”) or/and taken from already existing parts of the autonomous system (Kuffner, [0022], “For instance, the robotic device may have access to a database of previously-determined motions of humans or other objects at various speeds and trajectories, and may use this database to predict the future trajectory of the nearby moving object or human.” [0049], “The computing device could further communicate with a server to determine dimensions of physical objects, for example, where the server may include a database of accumulated predetermined trajectories of robotic devices and moving objects, and/or other information that may facilitate the performance of the method 300.”).

	Kuffner does not expressly disclose wherein the testing is performed before the real autonomous system as it is represented in the virtual image is in operation.
	 However, Einav discloses wherein the testing is performed before the real autonomous system as it is represented in the virtual image is in operation (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0254], “Otherwise, at block 1218, in some embodiments, testing and adjusting of the trained operations is performed as necessary, and the flowchart ends.” [0271], “Different versions are optionally produced for testing purposes.”).
	Kuffner and Einav are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Einav’s design to test an automation system to validate a robot’s functionality as well as a human operator’s understanding of a process and to also see which versions of testing are preferable for practice (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0271], “Different versions are optionally produced for testing purposes; for example, in order to see which version is preferable when reduced to practice.”).

	Regarding Claim 12, Kuffner discloses the method according to claim 1, but does not expressly disclose the further limitations.
	However, Einav discloses wherein the testing is performed when the real autonomous system is in operation and wherein for the testing (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0254], “Otherwise, at block 1218, in some embodiments, testing and adjusting of the trained operations is performed as necessary, and the flowchart ends.” [0271], “Different versions are optionally produced for testing purposes.”) and in particular a regression testing, a comparison is performed between a procedure at a first point in time and the same procedure at a later point in time (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0254], “Otherwise, at block 1218, in some embodiments, testing and adjusting of the trained operations is performed as necessary, and the flowchart ends.” [0271], “Different versions are optionally produced for testing purposes.” [0274], “…based on motion-recorded differences and/or robotic motion difference from a baseline. In some embodiments, human operators (and/or managers and/or engineers) are shown the differences in real time (e.g., on screen 161), encouraging correction.” – Examiner’s Note: Einav discloses the ability step through and test a simulated run to validate a robots functionality, which under the BRI, represents a “regression testing” to compare data from two different points in time. Further, Einav discloses producing different versions for testing purposes, which also represents a “regression testing” to compare data from two different points in time. Furthermore, Einav discloses the ability to view differences from a baseline in real-time, which also represents a “regression testing” to compare data from two different points in time.)
	Kuffner and Einav are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Einav’s design to test an automation system to validate a robot’s functionality as well as a human operator’s understanding of a process and to also see which versions of testing are preferable for practice (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0271], “Different versions are optionally produced for testing purposes; for example, in order to see which version is preferable when reduced to practice.”).

	Regarding Claim 13, Kuffner discloses the method according to claim 1, wherein the corpus is formed such that it comprises at least one recess (Kuffner, [0063], “In some examples, the virtual representation may take the form of a virtual boundary or virtual full volume that may include at least a portion of the space that will be occupied by physical components of the robotic device in the future.” [0086], “As another example, the computing device may use parameters of the moving object and the one or more estimated trajectories of the moving object to determine one or more estimated volumes of space the moving object may occupy…” – Examiner’s Note: Under the BRI, a “recess” merely represents a small space. Accordingly, Kuffner discloses full volumes of spaces as well as portions of the space, which under the BRI, represents a “recess”.), the volume within such recess being excluded from the volume of the corpus that is not allowed to be entered (Kuffner, [0067], “ For instance, a virtual representation may be adjusted from a less conservative virtual safety cage to a more conservative virtual safety cage, where the more conservative virtual safety cage includes space associated with additional future trajectories, despite those future trajectories being less-probable. Such a conservative adjustment may reduce risk of collisions or other hazard.” – Examiner’s Note: As noted above, under the BRI, a “recess” merely represents a small space. Accordingly, Kuffner discloses full volumes of spaces as well as portions of the space, which under the BRI, represents a “recess”. Further, Kuffner discloses “virtual safety cages” which includes spaces to avoid collisions, which under the BRI, represents different portions of the volumes being excluded from each other.).

	Regarding Claim 14, Kuffner discloses the method according to claim 13, wherein for the excluded volume, rules for access are installed depending on the object (Kuffner, [0086], “As another example, the computing device may use parameters of the moving object and the one or more estimated trajectories of the moving object to determine one or more estimated volumes of space the moving object may occupy…” – Examiner’s Note: Kuffner discloses determining volumes of spaces with respect a moving object, which under the BRI, represents “rules for access”.)  that the excluded volume is allowed to be entered or/and allowed to be entered only by the object or/and the work piece (Kuffner, [0067], “For instance, a virtual representation may be adjusted from a less conservative virtual safety cage to a more conservative virtual safety cage, where the more conservative virtual safety cage includes space associated with additional future trajectories, despite those future trajectories being less-probable. Such a conservative adjustment may reduce risk of collisions or other hazard.”).

	Regarding Claim 15, Kuffner discloses an Autonomous System, in particular for use in production, (Kuffner, [0026], “FIG. 1 depicts such a robotic device 100, which includes an example holonomic cart containing a robotic manipulator.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.”), at least one autonomous component (Kuffner, [0026], “FIG. 1 depicts such a robotic device 100, which includes an example holonomic cart containing a robotic manipulator… In other examples, the robotic device 100 may include other components, such as other robotic manipulators.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.” [Figs. 4A, 4B, 5A and 5B]) for at least parts of which a virtual image exists (Kuffner, [0031], “For instance, the control system 150 may combine information from the mechanical system 120 (e.g., operational parameters of the motors) with information from the sensing system 140 and/or the indication system 160 to determine a virtual representation of the future movements of the robotic device 100 at any given point in time.” [0062], “At block 306, the method 300 includes determining a virtual representation of a space that the robotic device is estimated to occupy in the physical environment while performing the physical action…” [Figs. 4A, 4B, 5A and 5B]), on which tests are performed (Einav, [0233], “At block 240, in some embodiments, the sequence of operations needed to perform the task is tested (stepped though in an actual or simulated run), to validate the robot's functionality as well as the human operator's 150 understanding of the process.” [0254], “Otherwise, at block 1218, in some embodiments, testing and adjusting of the trained operations is performed as necessary, and the flowchart ends.” [0271], “Different versions are optionally produced for testing purposes.”) according to a method according to claim 1.
	Refer to the rejection for Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 16, Kuffner discloses a piece of software (Kuffner, [0030], “The sensing system 140 may determine information about the physical environment of the robotic device 100 that can be used by control system 150 (e.g., a computer running motion planning software).” [0042], “The memory may store software that can be accessed and executed by the processor, for example.”) for executing the step of a method according to claim 1 when run on a computer.
Refer to the rejection for Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 17, Kuffner discloses a data carrier on which the piece of software according to claim 16 is stored (Kuffner, [0030], “The control system 150 may include at least one processor 152 (which could include at least one microprocessor) that executes instructions 154 stored in a non-transitory computer readable medium, such as the memory 156.”).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner Jr. et al. (U.S. Patent Publication No. 2016/0207199 A1, hereinafter “Kuffner”) in view of Einav (U.S. Patent Publication No. 2019/0105779 A1) in further view of Bosscher et al. (U.S. Patent Publication No. 2011/0066282 A1, hereinafter “Bosscher”). 

	Regarding Claim 5, Kuffner and Einav discloses the according to claim 1, but does not expressly disclose the further limitations.
	However, Bosscher discloses wherein at least one of the corpuses created around the at least one virtual object or/and the virtual image of the at least one autonomous component has the shape of a box (Bosscher, [0046], “If the primitive is a rectangle, the body is a box with rounded edges.” [0059], “For example, it is desirable to prevent collision between certain bodies and the base of the robotic manipulator, the collision pair for those bodies would not be removed from the list of possible collisions.” [0060], “To implement this step, bounding boxes have been constructed around bodies in the workspace.”).
	Kuffner, Einav, and Bosscher are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Bosscher’s design of utilizing shapes of boxes to identify and compare objects to fast and quickly eliminate potential collisions from consideration (Bosscher, [0060], “To implement this step, bounding boxes have been constructed around bodies in the workspace. The bounding boxes of each potential collision pair (bj, bk) are compared and if the bounding boxes do not overlap, that (bj, bk) pair can be excluded from the list of possible colliding bodies. This step is fast and may quickly eliminate potential collisions from consideration.).

	Regarding Claim 6, Kuffner discloses the method according to claim 1, wherein the corpus around the at least one virtual object or/and at least one component is variable in dependence (Kuffner, [0024], “The robotic device can then adjust (e.g., expand or shrink) its virtual safety cage based on potential intersection between the two paths/volumes (or potential lack thereof).” [0087], “For instance, if the computing device determines that the moving object will soon come within a given distance of the robotic device's trajectory, the computing device may shrink the virtual safety cage by adjusting the robotic device's trajectory or other constraints on the robotic device's motion.”) on the size of velocity (Kuffner, [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object, such as the moving object's current velocity, current acceleration, current direction of movement, and the object's mass, among other possibilities.”) or/and direction of velocity (Kuffner, [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object, such as the moving object's current velocity, current acceleration, current direction of movement, and the object's mass, among other possibilities.”) or/and the existence of further virtual images of autonomous components (Kuffner, [0024], “By computing accurate representations of the space that is reachable by a robotic device (even when such space is of a complicated shape) at given moments in time and for predetermined future time periods, these representations can be provided to humans and/or other robotic devices so that the humans and/or other robotic devices can avoid interference with one another or otherwise make efficient use of their shared physical environment.” [0081], “Within examples, virtual safety cages may be determined and adjusted based on moving objects detected in the physical environment of the robotic device, such as humans, vehicles, and other robotic devices, among other possibilities.”).

in particular that the corpus has the shape of a box which edges are prolonged in direction of the movement or/and in relation to the size of velocity.
	However, Bosscher discloses in particular that the corpus has the shape of a box (Bosscher, [0046], “If the primitive is a rectangle, the body is a box with rounded edges.” [0059], “For example, it is desirable to prevent collision between certain bodies and the base of the robotic manipulator, the collision pair for those bodies would not be removed from the list of possible collisions.” [0060], “To implement this step, bounding boxes have been constructed around bodies in the workspace.”) which edges (Bosscher, [0046], “If the primitive is a rectangle, the body is a box with rounded edges.”) are prolonged in direction of the movement (Bosscher, [0076], “FIG. 9 c shows the potential collision between the robotic manipulator and itself. In each case a unit vector ĉi in the collision direction (directed from cpi towards ipi) is constructed.” [0078], “When the objects are separated by exactly the sum of their equilibrium radii, the avoidance velocity should equal the velocity of the interfering point along the collision direction to ensure that they do not get any closer.”) or/and in relation to the size of velocity (Bosscher, [0040], “This advantageously allows a quick and accurate determination of the velocity of each portion of the first robotic manipulator 10′ and thus the first pre-planned actual path.” [0063], “In addition to avoiding collisions (both with the first robotic manipulator and with itself), it is helpful for the motion of the second robotic manipulator to not violate its joint angle limits or joint velocity limits.” [0078], “…such as a numeric display of the one or more parameters (e.g., power levels, current velocities, etc.)”).
	Kuffner, Einav, and Bosscher are each and respectively analogous to the instant application because they are from the same field of endeavor of systems and methods for human and robot collaboration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Bosscher’s design of utilizing boxes with edges with respect to the direction of movement and velocities to avoid collisions and damage to hardware (Bosscher, [0016-0017], “Determining the sequence of dodge velocities based upon a force or torque on the at least one joint, or based upon kinetic energy of the second robotic manipulator, may advantageously constrain the second robotic manipulator from advancing along a dodge velocity or path that would be potentially damaging to its hardware. The sequence of dodge velocities may comprise at least one velocity in each of a plurality of physical directions.”).

	Regarding Claim 7, Kuffner discloses the method according to claim 6, wherein for the existence of further virtual images of autonomous components, their number within a predefined section of the virtual image of the autonomous system (Kuffner, [0080], “Within examples, and in line with the discussion above, the robotic device may include at least one robotic manipulator involved in performing the physical action, such as one or more robotic arms.”) or/and a type of the virtual image of the autonomous components (Kuffner, [0020], “As discussed, some robotic devices may be compliant robotic devices, while others may be non-compliant. To mitigate the risk of injury to humans, robotic devices of either type may operate in environments that may be isolated from humans.” [0037], “The second robotic device 210 may take the form of a robotic manipulator or another type of robotic device.”) in particular their hazardous potential, is considered (Kuffner, [0067], “Such a conservative adjustment may reduce risk of collisions or other hazards. Alternatively, the virtual representation may be adjusted to only include future trajectories and space with high confidence scores. Other examples are also possible.”).

	Regarding Claim 8, Kuffner discloses the method according to claim 6, wherein the hazardous potential is determined dependent on at least one of:
	the size or/and of the real autonomous components; (Kuffner, [0065], “In such scenarios, the computing device may determine, based on one or more estimated trajectories and/or based on one or more predetermined characteristics of the physical object (e.g., size, weight, etc.)…”),
	the range of possible movements (Kuffner, [0052], “…a range of motion of the one or more physical components, among other possibilities.” [0058], “In some embodiments, the one or more estimated trajectories of the physical components of the robotic device may take the form of at least a portion of a range of motion of one or more of the physical components.” [0097], “For instance, the second trajectory 406B may, in some scenarios, be the extent of the robotic device's range of motion…”),
(Kuffner, [0040], “This advantageously allows a quick and accurate determination of the velocity of each portion of the first robotic manipulator 10′ and thus the first pre-planned actual path.” [0063], “In addition to avoiding collisions (both with the first robotic manipulator and with itself), it is helpful for the motion of the second robotic manipulator to not violate its joint angle limits or joint velocity limits.” [0078], “…such as a numeric display of the one or more parameters (e.g., power levels, current velocities, etc.)”),
	the direction or/and size of acceleration (Kuffner, [0054], “For instance, given a current state of the robotic device and its physical components, such as current accelerations…” [0082], “Responsive to identifying the moving object, the computing device may determine, via one or more sensors and/or other device(s), parameters associated with the moving object, such as the moving object's current velocity, current acceleration, current direction of movement, and the object's mass, among other possibilities.”),
	the weight of a moving part (Kuffner, [0065], “In such scenarios, the computing device may determine, based on one or more estimated trajectories and/or based on one or more predetermined characteristics of the physical object (e.g., size, weight, etc.)…”), wherein the moving part is a robot arm, of the autonomous component (Kuffner, [0029], “The sensing system 140 may also use one or more other sensors (not shown) attached elsewhere on the robotic device 100, such as sensors located on the robotic arm 104 which may sense information about a physical environment of the robotic arm as the robotic arm moves.” [0097], “Within still further examples, the computing device may determine a full or partial range of motion of one or more of the joints of the robotic arm.”).

	Regarding Claim 9, Kuffner discloses the method according to claim 6, wherein the corpus is variable in that it can be switched off (Kuffner, [0091], “Conversely, as predicted future motions of humans or other moving objects begin to overlap with robot, or when humans or other moving objects generally approach the robotic device, the computing device may instruct the robotic device to slow down and may begin to gradually shrink the virtual safety cage. In some examples, if a human or other moving object is detected to be within a predetermined and calibratable threshold distance, the robotic device may stop all its motion completely and the virtual safety cage may be set to zero (i.e., disappear).” – Examiner’s Note: Kuffner discloses the ability to shrink the virtual safety cage as well as making it disappear, which under the BRI, represents a variable corpus that can be switched off.).

Conclusion
	Claims 1-17 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Aberg et al. (U.S. Patent Publication No. 2017/0087722 A1) discloses at least one robot performing robotic operations and at least one human performing human operations are at least partially operated simultaneously in the same area, and collision events are identified and remedied.
	Pinter et al. (U.S. Patent Publication No. 2015/0088310 A1) discloses the object detection system is configured to detect a human in proximity to the telepresence robot.
	Medasani et al. (U.S. Patent Publication No. 2015/0294496 A1) discloses in a respective workspace area, not only can a moving person be detected, but other moving objects such as robot arms, carts, or boxes may be detected.
	Nielson et al. (U.S. Patent Publication No. 2011/0054689 A1) discloses the robot may be equipped with a level of initiative that prevents the operator from causing the robot to collide with obstacles.		
	Zeng et al. (Non-Patented Literature, “Mobile Robot Collision Avoidance in Human Environments”) discloses collision avoidance is a fundamental requirement for mobile robots. Avoiding moving obstacles (also termed dynamic obstacles) with unpredictable direction changes, such as humans, is more challenging than avoiding moving obstacles whose motion can be predicted.
	Balan et al. (Non-Patented Literature, “Real-time 3D Collision Avoidance Method for Safe Human and Robot Coexistence”) discloses a collision avoidance algorithm searches for collision-free paths by moving the end effector along a set of pre-defined search directions.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146                                                             /JOHN E JOHANSEN/                                                                                                   Examiner, Art Unit 2146                                                                                                                                                                                                                                                12/30/2021